** RE: DATA BASE ACCESSIBILITY **
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER OF APRIL 19, 1990 WHEREIN YOU ASKED THE FOLLOWING QUESTION:
  IS THE OFFICE OF SECRETARY OF STATE OBLIGATED TO PROVIDE TO A COMMERCIAL ENTITY DIRECT ACCESS TO ITS DATA BASE.
INASMUCH AS THIS QUESTION HAS BEEN PREVIOUSLY ANSWERED IN ATTORNEY GENERAL OPINION 85-036, AS YOU HAVE NOTED IN YOUR REQUEST, THIS QUESTION WILL BE ANSWERED IN REFERENCE TO THAT OPINION. OPINION 85-036 ADDRESSED THE FOLLOWING QUESTION:
  DOES A STATE AGENCY WHICH HAS COMPUTERIZED ITS FILES, THE INFORMATION THEREIN BEING OF PUBLIC RECORD, HAVE THE AUTHORITY TO ALLOW A COMMERCIAL ENTITY ACCESS TO SPECIFIC DATA IN THAT FILE IN AN ON-LINE MANNER?
THE OPINION (A.G. OPIN. 85-036) ANSWERED THE QUESTION IN REFERENCE TO THE OPEN RECORDS ACT AND REITERATED THAT THE OPEN RECORDS ACT "DOES NO MORE THAN ESTABLISH A GENERAL DUTY OF RECORDS DISCLOSURE AND PROVIDE CERTAIN GUIDELINES FOR THE LIMITATION OF SUCH DISCLOSURE AND THE EXACTION OF FEES. HOWEVER, THE SPECIFIC DETAILS REGARDING THE EXACT MANNER IN WHICH THE DUTY OF DISCLOSURE SHALL BE CARRIED OUT BY ANY GIVEN AGENCY ARE LEFT ALMOST ENTIRELY TO THE DISCRETION OF THAT AGENCY." A. G. OPIN. NO. 85-036, P. 84-85.
THEREFORE, INASMUCH AS THE ONLY REQUIREMENT OF AGENCIES IS THAT THEY PROVIDE REASONABLE ACCESS TO PUBLIC RECORDS NOT OTHERWISE EXEMPT FROM DISCLOSURE WHETHER SUCH ACCESS WILL BE VIA DIRECT COMPUTER DATA BASE ACCESS OF THE AGENCY IS LEFT ENTIRELY TO THE DISCRETION OF THE PARTICULAR AGENCY.
IF YOU'VE ANY QUESTIONS CONCERNING THIS MATTER PLEASE FEEL FREE TO CONTACT ME.
(TAMMY M. THOMPSON)
(PUBLIC RECORD/DATA PROCESS/CONNECTION)